NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 7/23/2021:
The amendments to claims 50 and 55 are acknowledged and accepted.
The cancellation of claim 56 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 38-55 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 51, prior art fails to teach or reasonably suggest, either singly or in combination, a chemiresistor including a carbon nanotube incorporated in parallel with the integrated circuit and a resistor in series with the integrated circuit, in addition to the other limitations of the claims.
Regarding claim 55, prior art fails to teach or reasonably suggest, either singly or in combination, the characteristic of the spectrum is a gain of the radio frequency device, in addition to the other limitations of the claims.
	Claims not specifically addressed are allowable due to their dependency.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SUEZU ELLIS/Primary Examiner, Art Unit 2876